DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 13, 16-19, 24, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (WO 2018090193) in view of Zhang et al. (“Zhang”) (US 20170367003 A1).

Regarding claim 1, Sun teaches
A method of wireless communication, comprising: receiving, by a user equipment (UE), a configuration for a first set of multiple configurable bandwidth sizes for receiving services [¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes for terminal ¶0101]; 
determining a multicast broadcast (MB) bandwidth size for receiving an MB service, the MB bandwidth size being different than each bandwidth size in the set of multiple configurable bandwidth sizes for receiving services [¶0090-92, MIB includes extended sequence including at least a bandwidth size being n40, different from the dl-bandwidth sizes “the actually available RB number, such as n40” and see ¶0073 actually available RBs pertains to MBSFN subframe considered multicast broadcast service, see also ¶0085-87 where this extended information may alternatively be in a SIB]; and receiving the MB service over an MB bandwidth of the MB bandwidth size [¶0071, ¶0082, ¶0103 terminal enabled by bandwidth information in ¶0090-92 to demodulate eMBMS services].
Sun teaches configuring a system bandwidth in the MIB but does not specify it is unicast however Zhang shows that MIB configuration of frequency is for receiving unicast services [¶0430-431 shows that MIB configuration of frequency includes f1, and f1 is for unicast service data ¶0393, thus the main portion of an MIB in configuring a bandwidth size includes bandwidths for unicast transmissions i.e. services].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the configured dl-bandwidth in the MIB is for unicast. Sun shows that the extension in the MIB is for specifying MBMS resource information, thus indicating that this bandwidth size for MB is separate from the bandwidth sizes in dl-bandwidth, i.e. the sizes configured in dl-bandwidth are not for MB. Examiner concludes that these bandwidth sizes in dl-bandwidth are for unicast services or at least non-MBMS services, and it would have been obvious to specify this in Sun as in Zhang who teaches MIB configures frequency information for unicast services separate from configuration of MBMS services see ¶0393, ¶0430-431, such that “a frequency range used by each radio interface technology may be planned within a whole frequency range of a cell, a frequency band of the cell may be divided into multiple frequency ranges […] so that flexibility of radio resource configuration is improved, thereby improving radio resource utilization” as in ¶0125.

Regarding claim 4, Sun-Zhang teaches:
The method of claim 1, wherein the configuration includes a master information block (MIB) that indicates a second set of configurable bandwidth sizes defined for receiving unicast or MB services [Sun ¶0090-92, MIB includes dl-bandwidth and dl-bandwidth extended together considered the second set of bandwidth sizes for unicast or MB see rationale for combination as in Zhang ¶0430-431 in claim 1], wherein the second set of configurable bandwidth sizes defined for receiving unicast or MB services includes the first set of multiple configurable bandwidth sizes for receiving unicast services and at least the MB bandwidth size [Sun, ¶0090-92, second set includes dl-bandwidth being the unicast bandwidth sizes i.e. first set and at least one MB bandwidth size in the dl-bandwidthextend field], and wherein determining the MB bandwidth size is based on determining, from the configuration one of the second set of configurable bandwidth sizes [Sun ¶0090-92 determine actual RBs for eMBMS, ¶0071, ¶0082, ¶0103 terminal enabled by bandwidth information to demodulate eMBMS services].

Regarding claim 5, Sun-Zhang teaches:
The method of claim 4, wherein the second set of configurable bandwidth sizes defined for receiving unicast or MB services includes one or more additional MB bandwidth sizes [Sun ¶0090-92 dl-bandwidthextend includes more additional MB sizes].

Regarding claim 6, Sun-Zhang teaches:
The method of claim 4, wherein the second set of configurable bandwidth sizes defined for receiving unicast or MB services includes an indicator of an information element within the MIB that indicates the MB bandwidth size and one or more additional MB bandwidth sizes [Sun dl-bandwidthextend field is the claimed indicator ¶0090-92 specifying the information element that contains the MB sizes and additional sizes].

Regarding claim 7, Sun-Zhang teaches:
The method of claim 1, wherein the configuration includes a master information block (MIB) that indicates one bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes and may be for receiving unicast as in Zhang ¶0430-431 see rationale for combination claim 1], and wherein determining the MB bandwidth size includes substituting the MB bandwidth size for the one bandwidth size of the first set of multiple configurable bandwidth sizes based on a frequency range associated with a cell in which the UE is located [Sun ¶0090-97, Sun teaches using an indicated MB resource size i.e. bandwidth size for demodulating resources with MBMS, Examiner considering this to be “substituting” the MB bandwidth size because this size is used to decode the MB message instead of using the bandwidth size in the dl-Bandwidth sequence].

Regarding claim 13, Sun teaches:
A method of wireless communication, comprising: transmitting, in a cell, a configuration for a first set of multiple configurable bandwidth sizes for receiving services [¶0090-92, MIB transmitted by a cell including dl-Bandwidth specifying bandwidth sizes]; determining a multicast broadcast (MB) bandwidth size for transmitting an MB service, the MB bandwidth size being different than each bandwidth size in the set of multiple configurable bandwidth sizes for receiving services [¶0090-92, MIB includes extended sequence including at least a determined MB bandwidth size being n40, different from the dl-bandwidth sizes “the actually available RB number, such as n40” and see ¶0073 actually available RBs pertains to MBSFN subframe considered multicast broadcast service, see also ¶0085-87 where this extended information may alternatively be in a SIB]]; transmitting an indication of the MB bandwidth size [¶0090-92, MIB including determined MB bandwidth e.g. n40 sent, see alternative ¶0095-97 may alternatively be SIB2]; and transmitting, in the cell, the MB service over an MB bandwidth of the MB bandwidth size [¶0071, ¶0082, ¶0103 terminal enabled by bandwidth information in ¶0090-92 to demodulate MBMS services].
Sun teaches configuring a system bandwidth in the MIB but does not specify it is unicast however Zhang shows that MIB configuration of frequency is for receiving unicast services [¶0430-431 shows that MIB configuration of frequency includes f1, and f1 is for unicast service data ¶0393, thus the main portion of an MIB in configuring a bandwidth size includes bandwidths for unicast services].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the configured dl-bandwidth in the MIB is for unicast. Sun shows that the extension in the MIB is for specifying MBMS resource information, thus indicating that this bandwidth size for MB is separate from the bandwidth sizes in dl-bandwidth, i.e. the sizes configured in dl-bandwidth are not for MB. Examiner concludes that these bandwidth sizes in dl-bandwidth are for unicast services or at least non-MBMS services, and it would have been obvious to specify this in Sun as in Zhang who teaches MIB configures frequency information for unicast services separate from configuration of MBMS services see ¶0393, ¶0430-431, such that “a frequency range used by each radio interface technology may be planned within a whole frequency range of a cell, a frequency band of the cell may be divided into multiple frequency ranges […] so that flexibility of radio resource configuration is improved, thereby improving radio resource utilization” as in ¶0125.

Regarding claim 16, Sun-Zhang teaches:
The method of claim 13, wherein the configuration includes a master information block (MIB) that indicates a second set of configurable bandwidth sizes defined for receiving unicast or MB services [Sun ¶0090-92, MIB includes dl-bandwidth and dl-bandwidth extended together considered the second set of bandwidth sizes for unicast or MB see rationale for combination as in Zhang ¶0430-431 in claim 13], wherein the second set of configurable bandwidth sizes defined for receiving unicast or MB services includes the first set of multiple configurable bandwidth sizes for receiving unicast services and at least the MB bandwidth size [Sun, ¶0090-92, second set includes dl-bandwidth being the unicast bandwidth sizes i.e. first set and at least one MB bandwidth size in the dl-bandwidthextend field], and wherein transmitting the indication of the MB bandwidth size includes indicating the MB bandwidth size in the configuration [Sun ¶0090-92 determine actual RBs for MBMS, ¶0071, ¶0082, ¶0103 terminal enabled by bandwidth information to demodulate MBMS services].

Regarding claim 17, Sun-Zhang teaches:
The method of claim 16, wherein the second set of configurable bandwidth sizes defined for receiving unicast or MB services includes one or more additional MB bandwidth sizes [Sun ¶0090-92 dl-bandwidthextend includes additional MB sizes].

Regarding claim 18, Sun-Zhang teaches:
The method of claim 16, wherein the second set of configurable bandwidth sizes defined for receiving unicast or MB services includes an indicator of an information element within the MIB that indicates the MB bandwidth size and one or more additional MB bandwidth sizes [Sun dl-bandwidthextend field is the claimed indicator ¶0090-92 specifying the information element that contains the MB sizes and additional sizes].

Regarding claim 19, Sun-Zhang teaches:
The method of claim 13, wherein the configuration includes a master information block (MIB) that indicates one bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes and may be for receiving unicast as in Zhang ¶0430-431 see rationale for combination claim 1], and wherein transmitting the indication of the MB bandwidth size includes substituting the MB bandwidth size for the one bandwidth size of the first set of multiple configurable bandwidth sizes based on a frequency range associated with the cell [Sun ¶0085-87 or ¶0090-97, Sun teaches indicating an indicated MB resource size i.e. bandwidth size for demodulating resources with MBMS, Examiner considering this to be “substituting” the MB bandwidth size because this size is used to transmit and decode the MB message instead of using the bandwidth size in the dl-Bandwidth sequence].

Regarding claim 24, Sun teaches:
An apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver [¶0119-124, ¶0140], wherein the one or more processors are configured to: receive a configuration for a first set of multiple configurable bandwidth sizes for receiving services [¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes]; determine a multicast broadcast (MB) bandwidth size for receiving an MB service, the MB bandwidth size being different than each bandwidth size in the set of multiple configurable bandwidth sizes for receiving services [¶0090-92, MIB includes extended sequence including at least a bandwidth size being n40, different from the dl-bandwidth sizes “the actually available RB number, such as n40” and see ¶0073 actually available RBs pertains to MBSFN subframe considered multicast broadcast service, see also ¶0085-87 where this extended information may alternatively be in a SIB]; and receive the MB service over an MB bandwidth of the MB bandwidth size [¶0071, ¶0082, ¶0103 terminal enabled by bandwidth information in ¶0090-92 to demodulate MBMS services].
Sun teaches configuring a system bandwidth in the MIB but does not specify it is unicast however Zhang shows that MIB configuration of frequency is for receiving unicast services [ ¶0430-431 shows that MIB configuration of frequency includes f1, and f1 is for unicast service data ¶0393, thus the main portion of an MIB in configuring a bandwidth size includes bandwidths for unicast services].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the configured dl-bandwidth in the MIB is for unicast. Sun shows that the extension in the MIB is for specifying MBMS resource information, thus indicating that this bandwidth size for MB is separate from the bandwidth sizes in dl-bandwidth, i.e. the sizes configured in dl-bandwidth are not for MB. Examiner concludes that these bandwidth sizes in dl-bandwidth are for unicast services or at least non-MBMS services, and it would have been obvious to specify this in Sun as in Zhang who teaches MIB configures frequency information for unicast services separate from configuration of MBMS services see ¶0393, ¶0430-431, such that “a frequency range used by each radio interface technology may be planned within a whole frequency range of a cell, a frequency band of the cell may be divided into multiple frequency ranges […] so that flexibility of radio resource configuration is improved, thereby improving radio resource utilization” as in ¶0125.

Regarding claim 27, Sun-Zhang teaches:
The apparatus of claim 24, wherein the configuration includes a master information block (MIB) that indicates a second set of configurable bandwidth sizes defined for receiving unicast or MB services [Sun ¶0090-92, MIB includes dl-bandwidth and dl-bandwidth extended together considered the second set of bandwidth sizes for unicast or MB see rationale for combination as in Zhang ¶0430-431 as in claim 24], wherein the second set of configurable bandwidth sizes defined for receiving unicast or MB services includes the first set of multiple configurable bandwidth sizes for receiving unicast services and at least the MB bandwidth size [Sun, ¶0090-92, second set includes dl-bandwidth being the unicast bandwidth sizes i.e. first set and at least one MB bandwidth size in the dl-bandwidthextend field], and wherein the one or more processors are configured to determine the MB bandwidth size based on determining, from the configuration one of the second set of configurable bandwidth sizes [Sun ¶0090-92 determine actual RBs for MBMS, ¶0071, ¶0082, ¶0103 terminal enabled by bandwidth information to demodulate MBMS services].

Regarding claim 30, Sun teaches:
An apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver [¶0125-129, ¶0140], wherein the one or more processors are configured to: transmit, in a cell, a configuration for a first set of multiple configurable bandwidth sizes for receiving services [¶0090-92, MIB transmitted by a cell including dl-Bandwidth specifying bandwidth sizes]; determine a multicast broadcast (MB) bandwidth size for transmitting an MB service, the MB bandwidth size being different than each bandwidth size in the set of multiple configurable bandwidth sizes for receiving services [¶0090-92, MIB includes extended sequence including at least a determined MB bandwidth size being n40, different from the dl-bandwidth sizes “the actually available RB number, such as n40” and see ¶0073 actually available RBs pertains to MBSFN subframe considered multicast broadcast service, see also ¶0085-87 where this extended information may alternatively be in a SIB2]]; transmit an indication of the MB bandwidth [¶0090-92, MIB including determined MB bandwidth e.g. n40 sent]; and transmit, in the cell, the MB service over an MB bandwidth of the MB bandwidth size [¶0071, ¶0082, ¶0103 terminal enabled by bandwidth information in ¶0090-92 to demodulate MBMS services].
Sun teaches configuring a system bandwidth in the MIB but does not specify it is unicast however Zhang shows that MIB configuration of frequency is for receiving unicast services [¶0430-431 shows that MIB configuration of frequency includes f1, and f1 is for unicast service data ¶0393, thus the main portion of an MIB in configuring a bandwidth size includes bandwidths for unicast services].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the configured dl-bandwidth in the MIB is for unicast. Sun shows that the extension in the MIB is for specifying MBMS resource information, thus indicating that this bandwidth size for MB is separate from the bandwidth sizes in dl-bandwidth, i.e. the sizes configured in dl-bandwidth are not for MB. Examiner concludes that these bandwidth sizes in dl-bandwidth are for unicast services or at least non-MBMS services, and it would have been obvious to specify this in Sun as in Zhang who teaches MIB configures frequency information for unicast services separate from configuration of MBMS services see ¶0393, ¶0430-431, such that “a frequency range used by each radio interface technology may be planned within a whole frequency range of a cell, a frequency band of the cell may be divided into multiple frequency ranges […] so that flexibility of radio resource configuration is improved, thereby improving radio resource utilization” as in ¶0125.

Claim(s) 2-3, 14-15, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (WO 2018090193) in view of Zhang et al. (“Zhang”) (US 20170367003 A1) and Taha et al. (“Taha”) (US 20070260851 A1).

Regarding claim 2, Sun-Zhang teaches:
The method of claim 1, wherein the configuration includes a master information block (MIB) that indicates a bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [Sun  [¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes, combined with Zhang indicated unicast service see rationale for claim 1], and a system information block (SIB), wherein the method further comprises receiving the SIB, and wherein determining the MB bandwidth size is further based on one or more information elements in the SIB that indicate the MB bandwidth size as being different than the one bandwidth size [Sun, ¶0085-87, SIB may include the extended information for MB bandwidth and further includes the area information for MBSFN, and this is another way in which dl-BandwidthExtend field can be transmitted aside from being in MIB].
Sun teaches MIB indicating bandwidth sizes for unicast of a set but not one bandwidth size however Zhang teaches a master information block (MIB) that indicates one bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [¶0430-431, MIB includes one frequency for unicast services ¶0393].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the configured dl-bandwidth in the MIB is for unicast and indicates one size for unicast as in Zhang. Sun shows that the extension in the MIB is for specifying MBMS resource information, thus indicating that this bandwidth size for MB is separate from the bandwidth sizes in dl-bandwidth, i.e. the sizes configured in dl-bandwidth are not for MB. Examiner concludes that these bandwidth sizes in dl-bandwidth are for unicast services or at least non-MBMS services, and it would have been obvious to specify this in Sun as in Zhang who teaches MIB configures frequency information for unicast services separate from configuration of MBMS services and indicates one bandwidth size see ¶0393, ¶0430-431, such that “a frequency range used by each radio interface technology may be planned within a whole frequency range of a cell, a frequency band of the cell may be divided into multiple frequency ranges […] so that flexibility of radio resource configuration is improved, thereby improving radio resource utilization” as in ¶0125.
Sun-Zhang teaches MIB but does not teach it indicates SIB however Taha teaches MIB that indicates a system information block (SIB) [¶0048, Figure 7 705-725, UE determines SIBs to decode from the MIB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the SIB is indicated by the MIB. It is conventional in the art for the MIB to indicate SIB thus it would have been obvious to modify Sun by specifying the MIB indicates the SIB with the bandwidth extension information as in Taha who shows that MIB can indicate the SIB in order that the UE may schedule decoding of the SIB ¶0048.

Regarding claim 3, Sun-Zhang-Taha teaches:
The method of claim 2, wherein the SIB configures a multicast-broadcast single-frequency network (MBSFN) area for the MB service [Sun, ¶0085-87, dl-bandwidthextend is for actually available RBs pertains to MBSFN subframe considered multicast broadcast service ¶0073, and SIB includes area information].

Regarding claim 14, Sun-Zhang teaches:
The method of claim 13, wherein the configuration includes a master information block (MIB) that indicates a bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [Sun  ¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes, combined with Zhang indicated unicast service see rationale for claim 13] and a system information block (SIB), wherein transmitting the indication includes transmitting the SIB, and indicating the MB bandwidth size as being different than the one bandwidth size in one or more information elements in the SIB [Sun, ¶0085-87, SIB2 includes the MBMS bandwidth information in dl-BandwidthExtend field, and this is another way in which dl-BandwidthExtend field can be transmitted aside from being in MIB].
Sun teaches MIB indicating bandwidth sizes for unicast of a set but not one bandwidth size however Zhang teaches a master information block (MIB) that indicates one bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [¶0430-431, MIB includes one frequency for unicast services ¶0393].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the configured dl-bandwidth in the MIB is for unicast and indicates one size for unicast as in Zhang. Sun shows that the extension in the MIB is for specifying MBMS resource information, thus indicating that this bandwidth size for MB is separate from the bandwidth sizes in dl-bandwidth, i.e. the sizes configured in dl-bandwidth are not for MB. Examiner concludes that these bandwidth sizes in dl-bandwidth are for unicast services or at least non-MBMS services, and it would have been obvious to specify this in Sun as in Zhang who teaches MIB configures frequency information for unicast services separate from configuration of MBMS services and indicates one bandwidth size see ¶0393, ¶0430-431, such that “a frequency range used by each radio interface technology may be planned within a whole frequency range of a cell, a frequency band of the cell may be divided into multiple frequency ranges […] so that flexibility of radio resource configuration is improved, thereby improving radio resource utilization” as in ¶0125.
Sun-Zhang teaches MIB but does not teach it indicates SIB however Taha teaches MIB that indicates a system information block (SIB) [¶0048, Figure 7 705-725, UE determines SIBs to decode from the MIB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the SIB is indicated by the MIB. It is conventional in the art for the MIB to indicate SIB thus it would have been obvious to modify Sun by specifying the MIB indicates the SIB with the bandwidth extension information as in Taha who shows that MIB can indicate the SIB in order that the UE may schedule decoding of the SIB ¶0048.

Regarding claim 15, Sun-Zhang-Taha teaches:
The method of claim 14, wherein the SIB configures a multicast-broadcast single-frequency network (MB SFN) area for the MB service [Sun, ¶0085-87, dl-bandwidthextend is for actually available RBs pertains to MBSFN subframe considered multicast broadcast service ¶0073, includes area information].

Regarding claim 25, Sun-Zhang teaches:
The apparatus of claim 24, wherein the configuration includes a master information block (MIB) that indicates a bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [Sun ¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes, combined with Zhang indicated unicast service see rationale for claim 24] and a system information block (SIB), wherein the one or more processors are further configured to receive the SIB, and wherein the one or more processors are configured to determine the MB bandwidth size further based on one or more information elements in the SIB that indicate the MB bandwidth size as being different than the one bandwidth size [Sun, ¶0085-87, SIB2 includes the MBMS bandwidth information in dl-BandwidthExtend field, and this is another way in which dl-BandwidthExtend field can be transmitted aside from being in MIB without altering the intended outcome].
Sun teaches MIB indicating bandwidth sizes for unicast of a set but not one bandwidth size however Zhang teaches a master information block (MIB) that indicates one bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [¶0430-431, MIB includes one frequency for unicast services ¶0393].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the configured dl-bandwidth in the MIB is for unicast and indicates one size for unicast as in Zhang. Sun shows that the extension in the MIB is for specifying MBMS resource information, thus indicating that this bandwidth size for MB is separate from the bandwidth sizes in dl-bandwidth, i.e. the sizes configured in dl-bandwidth are not for MB. Examiner concludes that these bandwidth sizes in dl-bandwidth are for unicast services or at least non-MBMS services, and it would have been obvious to specify this in Sun as in Zhang who teaches MIB configures frequency information for unicast services separate from configuration of MBMS services and indicates one bandwidth size see ¶0393, ¶0430-431, such that “a frequency range used by each radio interface technology may be planned within a whole frequency range of a cell, a frequency band of the cell may be divided into multiple frequency ranges […] so that flexibility of radio resource configuration is improved, thereby improving radio resource utilization” as in ¶0125.
Sun-Zhang teaches MIB but does not teach it indicates SIB however Taha teaches MIB that indicates a system information block (SIB) [¶0048, Figure 7 705-725, UE determines SIBs to decode from the MIB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Sun by specifying the SIB is indicated by the MIB. It is conventional in the art for the MIB to indicate SIB thus it would have been obvious to modify Sun by specifying the MIB indicates the SIB with the bandwidth extension information as in Taha who shows that MIB can indicate the SIB in order that the UE may schedule decoding of the SIB ¶0048.

Regarding claim 26, Sun-Zhang teaches:
The apparatus of claim 25, wherein the SIB configures a multicast- broadcast single-frequency network (MBSFN) area for the MB service [Sun, ¶0085-87, dl-bandwidthextend is for actually available RBs pertains to MBSFN subframe considered multicast broadcast service ¶0073 and SIB further includes area information].

Claim(s) 8, 12, 20, 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (WO 2018090193) in view of Zhang et al. (“Zhang”) (US 20170367003 A1) and Chen et al. (“Chen”) (US 20180199163 A1).

Regarding claim 8, Sun-Zhang teaches:
The method of claim 1, wherein the configuration includes a master information block (MIB) that indicates one bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes and may be for receiving unicast as in Zhang ¶0430-431 see rationale for combination claim 1].
Sun teaches sending frequency information but does not teach a broadcast channel information list however Chen teaches wherein the method further comprises receiving, in a control channel, a broadcast channel information list, and wherein determining the MB bandwidth size is based on the broadcast channel information list [¶0530, list of “frequencies related to broadcast or multicast services” sent in Other SI considered a control channel as this is not defined in the claim].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun SI indicating a broadcast channel i.e. frequency list. Sun teaches indicating MB information and it would have been obvious to modify the indication to be a broadcast channel list as in Chen on a generic control channel which is not defined in the claim, as Chen teaches this is part of a method for enhancing broadcast or multicast communication in NR ¶0523.

Regarding claim 12, Sun-Zhang teaches:
The method of claim 1.
Sun teaches determining MB sizes but not reporting however Chen teaches further comprising reporting, to a cell, an indication of the MB bandwidth size, wherein receiving the MB service is based on reporting the indication of the MB bandwidth size to the cell [¶0522, UE sends a report being an interest indication, reporting the interest indication “for broadcast or multicast 307 may include a list of frequencies for the broadcast or multicast service(s) of interest, which were included in the Other SI”.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify reporting a MB size to the cell. Sun teaches the UE determining a bandwidth size and it would have been obvious to modify Sun to teach reporting bandwidth size as in Chen who teaches an interest indicator with this information to allow for the gNB to guarantee UE reception of MB services via proper serving cells ¶0514.

Regarding claim 20, Sun-Zhang teaches:
The method of claim 13, wherein the configuration includes a master information block (MIB) that indicates one bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes and may be for receiving unicast as in Zhang ¶0430-431 see rationale for combination claim 13].
Sun teaches sending frequency information but does not teach a broadcast channel information list however Chen teaches wherein transmitting the indicator includes transmitting, in a control channel, a broadcast channel information list that includes the MB bandwidth size [¶0530, list of frequencies for broadcast/multicast sent in Other SI considered a control channel as this is not defined in the claim].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun SI indicating a broadcast channel i.e. frequency list. Sun teaches indicating MB information and it would have been obvious to modify the indication to be a broadcast channel list as in Chen on a generic control channel which is not defined in the claim, as Chen teaches this is part of a method for enhancing broadcast or multicast communication in NR ¶0523.

Regarding claim 23, Sun-Zhang teaches:
The method of claim 13.
Sun teaches determining MB sizes but not reporting however Chen teaches further comprising receiving, from a user equipment (UE), an indication of the MB bandwidth size, wherein transmitting the MB service is based on the indication of the MB bandwidth size [¶0522, UE sends a report being an interest indication, reporting the interest indication “for broadcast or multicast 307 may include a list of frequencies for the broadcast or multicast service(s) of interest, which were included in the Other SI”.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify reporting a MB size to the cell. Sun teaches the UE determining a bandwidth size and it would have been obvious to modify Sun to teach reporting bandwidth size as in Chen who teaches an interest indicator with this information to allow for the gNB to guarantee UE reception of MB services via proper serving cells ¶0514.

Regarding claim 28, Sun-Zhang teaches:
The apparatus of claim 24, wherein the configuration includes a master information block (MIB) that indicates one bandwidth size of the first set of multiple configurable bandwidth sizes for receiving unicast services [¶0090-92, MIB received including dl-Bandwidth specifying bandwidth sizes and may be for receiving unicast as in Zhang ¶0430-431 see rationale for combination claim 24].
Sun teaches sending frequency information but does not teach a broadcast channel information list however Chen teaches wherein the one or more processors are further configured to receive, in a control channel, a broadcast channel information list, and wherein the one or more processors are configured to determine the MB bandwidth size based on the broadcast channel information list [¶0530, list of “frequencies related to broadcast or multicast services” sent in Other SI considered a control channel as this is not defined in the claim].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun SI indicating a broadcast channel i.e. frequency list. Sun teaches indicating MB information and it would have been obvious to modify the indication to be a broadcast channel list as in Chen on a generic control channel which is not defined in the claim, as Chen teaches this is part of a method for enhancing broadcast or multicast communication in NR ¶0523.

Claim(s) 9-10, 21-22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (WO 2018090193) in view of Zhang et al. (“Zhang”) (US 20170367003 A1) and Zhang et al. (US 20120213130 A1, hereinafter ‘130).

Regarding claim 9, Sun-Zhang teaches:
The method of claim 1.
Sun in view of Zhang teaches a MB bandwidth size that may be larger than unicast bandwidth sizes in a first set as in ¶0090-92, but does not teach multiple CCs for sending the multicast, however ‘130 teaches wherein receiving the MB service over the MB bandwidth includes receiving the MB service via multiple component carriers (CCs) [¶0083-84, ¶0092, teaches multiple carriers for sending multicast and UEs acquiring all the information for this configuration], each of the multiple CCs having a bandwidth size of the first set of multiple configurable bandwidth sizes that is smaller than the MB bandwidth size [¶0083-84, Figure 7, 702c, shows that anchor and a second carrier are allocated for unicast / eMBMS signaling and as such would be a size of a first set for unicast services, thus the combined bandwidth for eMBMS includes CCs each having a bandwidth size from the first set as these bandwidth sizes are configured for unicast and each would be smaller than the MB size as the MB size is the aggregate bandwidth of the anchor and secondary carriers as in ¶0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to teach multicast broadcast over multiple configured CCs. Sun teaches bandwidth sizes for unicast and multicast, and it would have been obvious to modify Sun to teach the multicast may be a combination of unicast bandwidths i.e. unicast carriers, as the bandwidth after aggregating the carriers would comprise the multicast broadcast bandwidth as in ‘130 ¶0083 to enhance eMBMS performance where multiple carriers are available.

Regarding claim 10, Sun-Zhang-‘130 teaches:
The method of claim 9, further comprising: receiving, over a control channel for the MB service, an indication to receive the MB service over the multiple CCs [¶0092-93 configuration for multiple CCs to receive MB service configured via system information considered control channel transmitting the system information or reconfiguration message]; and determining, based on a system information block (SIB) indicating a multicast- broadcast single-frequency network (MBSFN) area for the MB service, to receive the MB service over the multiple CCs [¶0085-87 of Sun shows a SIB indicating the MB bandwidth information may include the MBSFN area info list, and in combination with ‘130 who teaches using multiple CCs to receive the multicast broadcast, see rationale for combination as in claim 9].

Regarding claim 21, Sun-Zhang teaches:
The method of claim 13.
Sun in view of Zhang teaches a MB bandwidth size that may be larger than unicast bandwidth sizes in a first set as in ¶0090-92, but does not teach multiple CCs for sending the multicast, however ‘130 teaches wherein transmitting the MB service includes transmitting the MB service via multiple component carriers (CCs) [¶0083-84, ¶0092, teaches multiple carriers for sending multicast and UEs acquiring all the information for this configuration], each of the multiple CCs having a bandwidth size of the first set of multiple configurable bandwidth sizes that is smaller than the MB bandwidth size [¶0083-84, Figure 7, 702c, shows that anchor and a second carrier are allocated for unicast / eMBMS signaling, thus the combined bandwidth for eMBMS includes CCs each having a bandwidth size from the first set as these bandwidth sizes are configured for unicast and each would be smaller than the MB size as the MB size is the aggregate bandwidth of the carriers as in ¶0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to teach multicast broadcast over multiple configured CCs. Sun teaches bandwidth sizes for unicast and multicast, and it would have been obvious to modify Sun to teach the multicast may be a combination of unicast bandwidths i.e. unicast carriers, as the bandwidth after aggregating the carriers would comprise the multicast broadcast bandwidth as in ‘130 ¶0083 to enhance eMBMS performance where multiple carriers are available.

Regarding claim 22, Sun-Zhang-‘130 teaches:
The method of claim 21, wherein transmitting the indication includes transmitting, over a control channel for the MB service, the indication to receive the MB service over the multiple CCs [¶0092-93 configuration for multiple CCs to receive MB service configured via system information considered control channel transmitting the system information]; and indicating, in a system information block (SIB) for a multicast-broadcast single-frequency network (MBSFN) area for the MB service, to receive the MB service over the multiple CCs [¶0085-87 of Sun shows a SIB indicating the MB bandwidth information may include the MBSFN area info list, and in combination with ‘130 who teaches using multiple CCs to receive the multicast broadcast, see rationale for combination as in claim 21].

Regarding claim 29, Sun-Zhang teaches:
The apparatus of claim 24.
Sun in view of Zhang teaches a MB bandwidth size that may be larger than unicast bandwidth sizes in a first set as in ¶0090-92, but does not teach multiple CCs for sending the multicast, however ‘130 teaches wherein the one or more processors are configured to receive the MB service over the MB bandwidth at least in part by receiving the MB service via multiple component carriers (CCs) [¶0083-84, ¶0092, teaches multiple carriers for sending multicast and UEs acquiring all the information for this configuration], each of the multiple CCs having a bandwidth size of the first set of multiple configurable bandwidth sizes that is smaller than the MB bandwidth size [¶0083-84, Figure 7, 702c, shows that anchor and a second carrier are allocated for unicast / eMBMS signaling, thus the combined bandwidth for eMBMS includes CCs each having a bandwidth size from the first set as these bandwidth sizes are configured for unicast and each would be smaller than the MB size as the MB size is the aggregate bandwidth of the carriers as in ¶0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to teach multicast broadcast over multiple configured CCs. Sun teaches bandwidth sizes for unicast and multicast, and it would have been obvious to modify Sun to teach the multicast may be a combination of unicast bandwidths i.e. unicast carriers, as the bandwidth after aggregating the carriers would comprise the multicast broadcast bandwidth as in ‘130 ¶0083 to enhance eMBMS performance where multiple carriers are available.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siomina et al. US 20200059894 A1 ¶0139-141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478